DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I – Fig1-9, Claims 1-16 in the reply filed on 09/16/2022 is acknowledged. Claims 17-20 are withdrawn for being related to a non-elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. US 20180128015. 


Regarding claim 1 Shah discloses a hardware for a door (abstract), the hardware comprising: 
at least one component (20’’) formed from a material (dampening material) configured to dampen sound produced during use of the hardware; and
wherein the material includes at least one polymeric layer (plastic – paragraph 31) between multiple metallic layers (layers of 22 – see paragraph 26).  

Regarding claim 2, Shah discloses the hardware of claim 1, wherein the hardware is a latch assembly (Shah see fig1) and the material includes sound dampening steel (sheet metal, paragraph 31).

Regarding claim 3, Shah disclose the hardware of claim 1, further comprising: 
a second component (54); 
wherein one of the at least one component and the second component is a stationary component and the other of the at least one component and the second component is movable relative to the stationary component (paragraphs 28-31);
wherein the material is configured to dampen sound produced in response to interaction between the stationary component and the component movable relative to the stationary component in use of the hardware(paragraphs 28-31); and 
wherein the material includes sound dampening steel.  (paragraphs 28-31)

Regarding claim 4, Shah discloses the hardware of claim 3, wherein the stationary component is a retainer or retaining plate (Shah teaches the general use of dampening material in different components of door hardware, which is well known in the art to include keeper plates for retaining the latch. Although Shah does not explicitly show such a plate, it is fully capable of teaching it because it is well known in the art for use with latch bolts. Therefore, the stationary component is fully capable of being keeper – i.e. a retaining plate  – paragraph 26). 

Regarding claim 5, Shah discloses the hardware of claim 4, wherein the component movable relative to the stationary component is a latchbolt (54) that is movable relative to the retainer or retaining plate  between a retracted position (unlatched) in which a portion of the latchbolt is spaced from the retainer or retaining plate, and an extended position (latched) in which the portion of the latchbolt contacts (fully capable, it is well known in the art that latchbolts contact retainer plates) the retainer or retaining plate.  (paragraphs 28-31, abstract)

Regarding claim 6 Shah discloses the hardware of claim 5, wherein the retainer or retaining plate is formed from the material (paragraphs 28-31).  

Regarding claim 8 Shah discloses the hardware of claim 6, wherein the hardware comprises one of the following: a mortise latch assembly, a tubular latch assembly, an interconnected latch assembly (fig1-5), a rim latch assembly, or a cabinet latch assembly.  

Regarding claim 9 Shah discloses the hardware of claim 6, further comprising a third component (Shah 20b – Shah generally teaches the use of dampening material on all parts of door hardware, paragraph 34) formed from the material.  

Regarding claim 10 Shah discloses the hardware of claim 1, further comprising:  an exit device (pushbar 12) assembly for the door, comprising:
wherein the material configured to dampens sound produced during use of the exit device assembly. (Shah paragraphs 28-31)

Regarding claim 11, Shah discloses the hardware of claim 1, wherein the material includes sound dampening steel. (Shah – sheet metal, paragraphs 28-31)

Regarding claim 12, Shah discloses the hardware of claim 1, further comprising: 
a second component (54); 
wherein one of the at least one component and the second component is a stationary component and the other of the at least one component and the second component is movable relative to the stationary component; and 
wherein the material is configured to dampen sound produced in response to interaction between the stationary component and the component movable relative to the stationary component in use of the exit device assembly; and 
wherein the material includes sound dampening steel.  (Shah paragraphs 28-31)

Regarding claim 13, Shah discloses the hardware of claim 12, wherein the stationary component is included in or coupled to a bracket (keeper plate, not labeled, but Shah is fully capable of teaching it as it is well known in the art to have keeper plate to receive latchbolts – in assembly, the stationary component is coupled to the bracket via other components).  (fig5)

Regarding claim 14, Shah discloses the hardware of claim 13, wherein the component movable relative to the stationary component is a latchbolt (54) that is movable relative to the bracket between a retracted position (unlatched) in which the latchbolt has a first orientation (moves away from bracket) relative to the bracket, and an extended position  (latched) in which the latchbolt has a second orientation (extends into bracket) relative to the bracket different from the first orientation.  
Regarding claim 15, Shah is fully capable of disclosing the hardware of claim 14, wherein the bracket is formed from the material.  (Shah generally teaches the use of dampening material on all parts of door hardware, paragraph 34)

Regarding claim 16, Shah discloses the hardware of claim 15, further comprising a third component (20b) formed from the material (paragraph 34, Shah generally teaches the use of dampening material on all parts of door hardware)).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 20180128015 alone.  

Regarding claim 7 Shah teaches the hardware of claim 6, however does not teach wherein the hardware is a cylindrical latch assembly.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the hardware of Shah to be a cylindrical latch assembly since the shape of the latch does not alter its function and it has been held that the change is shape is design consideration that is of routine skill in the art. MPEP 2144.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to hardware.
PTO 892 lists related but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675